Walter Mortgage Company /s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           January 8, 2014

                                        No. 04-13-00881-CV

                               Jose SANCHEZ and Jeanne Sanchez,
                                         Appellants

                                                  v.

                          WALTER MORTGAGE COMPANY LLC,
                                     Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 10-03-48878-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notification of late record, stating that the appellants have
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellant is not entitled to appeal without paying the fee.

       In addition, appellants have failed to pay the applicable filing fee in this appeal. Texas
Rule of Appellate Procedure 5 provides,

               A party who is not excused by statute or these rules from paying costs
       must pay—at the time an item is presented for filing—whatever fees are required
       by statute or Supreme Court order. The appellate court may enforce this rule by
       any order that is just.

TEX. R. APP. P. 5.

        We, therefore, ORDER appellants, within ten days of the date of this order, to provide
written proof to this court that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee.
We FURTHER ORDER appellants, within ten days of the date of this order, to either (1) pay the
applicable filing fee in this appeal or (2) provide written proof to this court that she/he is excused
by statute or these rules from paying the filing fee. See TEX. R. APP. P. 20.1 (providing that party
who qualifies as indigent under Rule 20 may proceed without advance payment of costs).
       If appellants fail to respond to these orders within the time provided, this appeal
will be dismissed. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing
dismissal of appeal if appellant fails to comply with an order of this court).


                                                _________________________________
                                                Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court